DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 and 14-27 in the reply filed on 01/19/2022 is acknowledged.  Claims 39-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/22, 10/08/21, 04/22/22, 06/11/21 and 3/30/20 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(a) Claim 1 specifies that the lateral flow device has a non-woven fiber film "having an average flow pore diameter of more than 1 microns," but only specifies the lower limit with respect to the numerical range of "average flow pore diameter," and does not specify any of the upper limit. What is the porous state of the non-woven fibrous  membrane (it may also include a state where the pores are not large and the
non-woven fibrous membrane is not present, and in that case, it is unclear whether
the lateral flow device functions in a technically functional manner). Therefore,
Claim 1-15 is not clear. Dependent claims 2-14 are objected to as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 12 and 14-27 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by USPUB 20160113340 issued to Levit et al. 
Levit et al. teach making flame resistant thermal liner comprising a nonwoven sheet comprising nanofibers of a synthetic polymer having an limiting oxygen index of at least 21, a mean flow pore of 10 micrometers or less, a thickness air permeability of 25 to 6000 cubic feet per min−micrometers (12 to 2880 cubic meters per square meter per min−micrometers), and an average thickness T1; and a thermally stable flame resistant fabric attached to an outer surface of the nonwoven sheet, the fabric having an average thickness T2; a surface of the thermally stable fabric being in contact with a surface of the nonwoven sheet; wherein T1 and T2 are selected such that the ratio of T1 to T2 is less than 0.75. The invention also relates to a flame resistant composite fabric comprising the flame resistant thermal liner and a garment comprising this flame resistant composite fabric [abstract; 0011].  
	Regarding Claim 1, where Applicant seeks that a non-woven fiber membrane comprising nanofibers having an average fiber diameter from 200 nm to 1000 nm, wherein the membrane has a mean flow pore diameter of greater than about 1 micron and a porosity of at least 80%; Applicants is directed to 0014 where the average fiber diameter is less than 1000nm; 0011 where a mean flow pore of 10 micrometers or less, and lastly, 0021 and the working examples where the porosity is 65%-95%.        .
	Regarding Claim 2, where Applicant seeks that the non-woven fiber membrane of claim 1. wherein the non- woven fiber membrane is generated by electrospinning; Applicant is directed to 0003, 0054.
	Regarding Claim 3, where Applicant seeks that the non-woven fiber membrane of claim 1, wherein the non- woven fiber membrane is generated by electroblowing; Applicant is directed to 0020 where the instant reference teaches that processes for making nonwoven sheets comprising nanofibers include electroblowing.
	Regarding Claim 4, where Applicant seeks that the non-woven fiber membrane of claim 1. wherein the mean flow pore diameter is about or greater than about 2 microns; Applicant is directed to the abstract, 0002, 0011, 0015, 0016, 0044 and Table 1- where the instant reference teaches that the mean flow pore diameter is 10 micrometers or less.
	Regarding Claim 5, where Applicant seeks that the non-woven fiber membrane of claim 1. wherein the porosity is at least 85%: Applicant is directed to 0021- 0023,0048, 0061 and Table 1, where the instant reference teaches a range of at least 60% to 95%.
	Regarding Claim 6, where Applicant seeks that the non-woven fiber membrane of claim 1. wherein the nanofibers comprise a polymer or a polymer blend; Applicant is directed to the abstract, 0021-0024, where the instant reference teaches the polymers for making the nanofibers include such things as polyimide (including fully aromatic polyimide), aromatic polyamide, polyareneazole, melamine, polyacrylonitrile, oxidized polyacrilonitrile, polyethersulphone, polysilphone, polyvidilenefluoride and mixtures thereof. In some embodiments, polymers containing polyimide, meta-aramid, para-aramid, polybenzazole, and polybenzimidazole are especially preferred.
	Regarding Claim 7, where Applicant seeks that the non-woven fiber membrane of claim 6, wherein the polymer or the polymer blend is selected from one or more of: nylon-46, nylon- 66, polyurethane (PU), polybenzimidazole, polycarbonate, polyacrylonitrile, polyvinyl alcohol, polylactic acid (PLA), polyethylene-co-vinyl acetate (PEVA), PEVA/PLA, polymethylmethacrylate (PMMA), PMMA/tetrahydroperfluorooctylacrylate (TAN), polyethylene oxide (PEO), collagen- PEO, polystyrene (PS), polyaniline (PAN])/PEO, PAN/PS, polyvinylcarbazole, polyethylene terephthalate (PET), polyacrylic acid-polypyrene methanol (PAA-PM), polyamide (PA), silk/PEO, polyvinylphenol (PVP), polyvinylchloride (PVC), cellulose acetate (CA), PAA-PM/PU, polv inyl alcohol (PVA)/silica, polyacrylamide (PAAm), poly(lactic-co-glycolic acid) (PLGA), polycarprolactone (PCL), poly(2- hydroxyethyl methacrvlate) (H EM A), poly(vinylidene difluoride) (PVDF), PVDF/PMMA, polyether imide (PEI), polyethylene glycol (PEG), poy(ferrocenyldimethylsilane) (PFDMS). Ny lon6/montmorillonite (Mt). poly(ethylene-co-vinyl alcohol), polyacrvlnitrile (PAN)/TiO2. polycaprolactone (PCL)/metal, polyvinyl porrolidone, polymetha-pheny lene isophthalamide. polyethylene (PE), polypropylene (PP), nylon-1 2, polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polvether sulfone (PES), polyvinyl butyral (PVB), PET/PEN; Applicant is directed to the abstract, 0021-0024, where the instant reference teaches the polymers for making the nanofibers include such things as polyimide (including fully aromatic polyimide), aromatic polyamide, polyareneazole, melamine, polyacrylonitrile, oxidized polyacrilonitrile, polyethersulphone, polysilphone, polyvidilenefluoride and mixtures thereof. In some embodiments, polymers containing polyimide, meta-aramid, para-aramid, polybenzazole, and polybenzimidazole are especially preferred.
	Regarding Claim 11, where Applicant seeks that the non-woven fiber membrane of claim 1. comprising nanofibers having an average fiber diameter of about: 500 nm, 550 nm, 600 nm, 650 nm, 700 nm, 750 nm, 800 nm. 850 nm, 900 nm, 950 nm, or 1000 nm; Applicant is directed to 0014 where the instant reference teaches that the average diameter less than 1000 nm, even less than 800 nm, even between about 50 nm and 500 nm, and even between about 100 and 400 nm.
	Regarding Claim 12, where Applicant seeks that the non-woven fiber membrane of claim 1, having a mean flow pore diameter of at least: 1.0 microns, 1.5 microns, 1.75 microns, 2.0 microns, 2.25 microns, 2.5 microns, 2.75 microns, 3.0 microns, 3.5 microns, or 4.0 microns; Applicant is directed to 0015, where the instant reference teaches that the mean flow pore size is 10 micrometers or less.
	Regarding Claims 14-16, where Applicant seeks that the non-woven fiber membrane of claim 1, said non- woven fiber membrane having pores, wherein at least 90% of pores have a diameter of between 2.75 microns and 3.25 microns; 
at least 95% of pores have a diameter of between 2.75 microns and 3.25 microns; 
wherein at least 99% of pores have a diameter of between 2.75 microns and 3.25 microns; Applicant is directed to 0014-0021.
	Regarding Claims 17-19, where Applicant seeks that the non-woven fiber membrane of claim 1, said non- woven fiber membrane having a thickness of from 25 to 250 microns; from 100 to 175 microns; of about 150 microns; Applicant is directed to 0018, 0033.
	Regarding Claim 20, where Applicant seeks that the non-woven fiber membrane of claim 1, wherein said non-woven fiber membrane further comprises a surfactant; Applicant is directed to 0045 where a surface tension fluid is applied.
	Regarding Claims 21-23, where Applicant seeks that the non-woven fiber membrane of claim 1, said non- woven fiber membrane having a capillary flow time of from 75 to 300 seconds; 125 to 250 seconds and 175 to 200 seconds; Regarding the requirements of testing against the specific standards of capillary flow time, it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the composite of levit et al. It is reasonable to presume so, as support for said presumption is found in the use of like materials with the same size, porosity, MFP, and diameter.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Levit et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Regarding Claims 24-27 where Applicant seeks the resultant properties from a detector bead mobility test for beads having a size of from 40 to 600 nm;  200 to 440 nm; about 400 nm and a protein binding capacity of at least about 70 to 120 pg/cm2 for a thickness of at least about 40 to 60 microns; Regarding the requirements of testing against the specific standards of detector bead mobility test for beads and a protein binding capacity, it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the composite of levit et al. It is reasonable to presume so, as support for said presumption is found in the use of like materials with the same size, porosity, MFP, and diameter.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Levit et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
USPUB 20160113340A1 issued to Levit in view of CN 103972452 issued to Univ Tianjin polytechnic. 
	USPUB 20160113340A1 issued to Levit et al teach what is saet forth above but fail to expressively suggest that the polymer of choice is PMMA, PVDF or a blend; and what their weight ratio could be. This is remedied by the teachings of CN 103972452, who disclose at Embodiment 3 a blend of PMMA and PVDF.
	Neither references teaches the exact ratios, however Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed ratios are critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of polymer to exhault the properties from one or the other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP